Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre‐AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre‐AIA  the applicant regards as the invention.
Examiner notes that claims 1, 5, 8, 11, 14-16, 18 and 20 contain references to numbers (N, M, P and X), however further definition of the metes and bounds for these numbers is required for clarity of the record. In particular, these numbers all appear to be integers, with relationships between the numbers N and M clearly specified (N>M) and the relationship between P and M specified (P=M-1) in claim 14 (where P was introduced), however the bounds of the numbers are not specified in all cases. In particular, N, M and P do not have a lower bound specified. For the purpose of examination, these numbers will all be interpreted as integers, with values greater than 0.

The claims listed above (claims 1, 5, 8, 11, 14-16, 18 and 20) and all other claims depending from the three independent claims (claims 2- 4 and 6-7 depending from claim 1, claims 9-10, 12 and 13 depending from claim 8, and claims 17 and 19 depending from claim 14) are rejected for this lack of clear definition of the metes and bounds of the claims. Appropriate clarification is required for clarity of the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4346474-(Sze) in view of U.S. Patent 7944236-(How et al) [herein “How”], and further in view of Non-Patent Literature “Parity Generate and Check Circuit” (Tutt) -(IP.COM Archival version dated 10-1982)-(IBM) [herein “IBM”].
Regarding claim 1 –
Sze teaches (a)n integrated circuit, comprising: a first stage circuit configured to receive an N-bit parallel data stream synchronized with a first clock signal having a first frequency, (Fig 8, Item 98 “RCV CKTS”).
Sze also teaches the N-bit parallel data stream comprising a plurality of N-bit words each having an associated error detecting code value where each associated error detecting code value is a first error detecting code value for each N-bit word, (Fig 9, Item 8 “DATA/PARITY(9)”).
Additionally, Sze teaches the M-bit parallel data stream comprising the N-bits of data; an error detecting code calculation circuit to receive M-bit words of the M-bit parallel data stream and calculate respective associated error detecting code values;  (Fig 9, Item 107) plus “The data that comes in gets checked by a set of parity check circuits in block 107. Block 107 looks at each of the parity bits coming in, checks the data line that comes in and checks for proper parity” (Col 7, Lines 2-5).
Sze does not teach a second stage circuit configured to convert N-bits of data received in parallel from the first stage into an M-bit parallel data stream synchronized with a second clock signal having a second frequency, nor does it teach an error indicator to indicate when at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is a second error detecting code value that is not equivalent to the first error detecting code value.
How, however teaches a second stage circuit configured to convert N-bits of data received in parallel from the first stage into an M-bit parallel data stream synchronized with a second clock signal having a second frequency, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53).
	Sze and How are analogous art because they are both directed to methods for error prevention in systems using transmission of serialized data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the division and serialization scheme of How, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would 
	The combination of Sze and How does not teach an error indicator to indicate when at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is a second error detecting code value that is not equivalent to the first error detecting code value.
	IBM, however teaches an error indicator to indicate when at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is a second error detecting code value that is not equivalent to the first error detecting code value, “Flip-flop 11 provides a signal to comparator 9 to allow comparison of the parity information only at desired times. Parity Error circuit 10 is reset only by starting another command” (Page 2, Paragraph 1).
	Sze, How and IBM are analogous art because they are all directed to methods for error prevention in systems using transmission of serialized data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the division and serialization scheme of How and the error reporting scheme of IBM, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to perform dynamic error checking of data during the serialization process and report detected errors externally.

Regarding claim 2 –
The combination of Sze, How and IBM teaches all the limitations of claim 1 above.
How also teaches wherein the second frequency is to be greater than the first frequency, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53).

Regarding claim 5 –
The combination of Sze, How and IBM teaches all the limitations of claim 2 above.
How also teaches wherein N=M*2i, and i is a positive integer greater than or equal to 1, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53). Examiner notes that serializing 20 bits onto 5 bits sets a value of N=4 and i=2.

Regarding claim 6 –
The combination of Sze, How and IBM teaches all the limitations of claim 5 above.
How also teaches wherein i is greater than 1 and the second stage circuit comprises a plurality of sub-stages that each convert data received in parallel from a previous stage into a parallel data stream having one-half the number of bits in parallel, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock. When the user requires a 2:1 ratio, the byte-shuffling logic 412 can steer twenty bits of data from one user port toward two internal bundles” (Col 6, Lines 50-56). Examiner notes that this would map the 20-bit input onto 10-bit data units.

Regarding claim 7 –
The combination of Sze, How and IBM teaches all the limitations of claim 6 above.
How also teaches wherein each of the parallel data streams having one-half the number of bits is parallel is output at a frequency that is twice that of the data received in parallel from the previous stage, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock. When the user requires a 2:1 ratio, the byte-shuffling logic 412 can steer twenty bits of data from one user port toward two internal bundles” (Col 6, Lines 50-56).

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7944236-(How et al) [herein “How”], in view of U.S. Patent 6597706-(Seery), and further in view of U.S. Patent 4791643-(Molstad et al) [herein “Molstad”].
Regarding claim 14 –
	How teaches An integrated circuit, comprising: an N-bit register to receive a series of N-bit data words in parallel synchronized at a first clock frequency, How – “each station comprising a pipeline register” (Col. 3, Line 14).
at least one serializing stage to produce a series of M-bit words output in parallel and synchronized at a second clock frequency, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53).
	How does not teach each N-bit data word of the series to have a value that associates each N-bit data word with first respective error detection code values; and it also does not teach a first error detecting code calculation circuit to receive P-bit words from the N-bit register and calculate second respective associated error detecting code values, where P=M-1; nor does it teach the M-bit words composed of P-bits of data from the N-bit register and the second respective error detection code value associated with the respective P-bits.
	Seery, however teaches a first error detecting code calculation circuit to receive P-bit words from the N-bit register and calculate second respective associated error detecting code values, where P=M-1; "The design of data network apparatus on an ASIC is enhanced using a parity bit extraction circuit and a parity bit insertion circuit" (Abstract).
	Seery also teaches the M-bit words composed of P-bits of data from the N-bit register and the second respective error detection code value associated with the respective P-bits, (Fig 3).
	How and Seery are analogous art because they are both directed to error prevention in systems using transmission of serialized multi-bit data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the parity insertion and extraction scheme of 
	The combination of How and Seery does not teach each N-bit data word of the series to have a value that associates each N-bit data word with first respective error detection code values.
	Molstad, however teaches each N-bit data word of the series to have a value that associates each N-bit data word with first respective error detection code values; “data, parity, CRC and sync are preferably included in each frame, and the CRC then used to determine whether the frame is good or bad” (Col 2, Lines 48-51).
	How, Seery and Molstad are analogous art because they are all directed to error prevention in systems using transmission of serialized multi-bit data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the parity insertion and extraction scheme of Seery and the input data checking of Molstad, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to perform dynamic error checking of data using input error correction and added parity during the serialization.

Regarding claim 15 –

	Molstad also teaches further comprising: a second error detecting code calculation circuit that, based on the first respective error detection code values, determines whether each of the N-bit data words of the series has been received correctly by the N-bit register.  Molstad – “data, parity, CRC and sync are preferably included in each frame, and the CRC then used to determine whether the frame is good or bad” (Col 2, Lines 48-51).

Regarding claim 16 –
	The combination of How, Seery and Molstad teaches all the limitations of claim 14 above.
	How also teaches wherein M=N/2, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock. When the user requires a 2:1 ratio, the byte-shuffling logic 412 can steer twenty bits of data from one user port toward two internal bundles” (Col 6, Lines 50-56).
	In addition, Seery teaches and P=1, "The design of data network apparatus on an ASIC is enhanced using a parity bit extraction circuit and a parity bit insertion circuit" (Abstract).

Regarding claim 17 –
	The combination of How, Seery and Molstad teaches all the limitations of claim 16 above.
wherein the second clock frequency is two times the first clock frequency, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock. When the user requires a 2:1 ratio, the byte-shuffling logic 412 can steer twenty bits of data from one user port toward two internal bundles” (Col 6, Lines 50-56).

Claims 3 - 4 and 8 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4346474-(Sze) in view of U.S. Patent 7944236-(How et al) [herein “How”], in view of Non-Patent Literature “Parity Generate and Check Circuit” (Tutt) -(IP.COM Archival version dated 10-1982)-(IBM) [herein “IBM”], and further in view of U.S. Patent 4791643-(Molstad et al) [herein “Molstad”].

Regarding claim 3 –
The combination of Sze, How and IBM teaches all the limitations of claim 2 above.
The combination of Sze, How and IBM does not teach wherein the associated error detecting code values correspond to even parity.
Molstad, however teaches wherein the associated error detecting code values correspond to even parity, “A simple system is one in which an even or odd parity bit is added to a byte of data so that if one of the bits in the byte is known to be bad it can be reconstructed from the other good bits and the parity bit” (Col 1, Lines 45-49).
	Sze, How, IBM and Molstad are analogous art because they are all directed to methods for error prevention in systems using transmission of serialized data words. It would have been 

Regarding claim 4 –
The combination of Sze, How and IBM teaches all the limitations of claim 2 above.
The combination of Sze, How and IBM does not teach wherein the associated error detecting code values correspond to odd parity.
Molstad, however teaches wherein the associated error detecting code values correspond to odd parity, “A simple system is one in which an even or odd parity bit is added to a byte of data so that if one of the bits in the byte is known to be bad it can be reconstructed from the other good bits and the parity bit” (Col 1, Lines 45-49).
	Sze, How, IBM and Molstad are analogous art because they are all directed to methods for error prevention in systems using transmission of serialized data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the division and serialization 

Regarding claim 8 –
Sze teaches the value of each N-bit data word of the series to also have a second property that associates a value of fixed M-bit subsets of the N-bits of the data word with a second error detection code value; (Fig 9, Item 107) plus “The data that comes in gets checked by a set of parity check circuits in block 107. Block 107 looks at each of the parity bits coming in, checks the data line that comes in and checks for proper parity” (Col 7, Lines 2-5).
Sze also teaches an error detecting code calculation circuit to receive the series of M-bit words at the second clock frequency and calculate respective associated error detecting code values; (Fig 9, Item 107) plus “The data that comes in gets checked by a set of parity check circuits in block 107. Block 107 looks at each of the parity bits coming in, checks the data line that comes in and checks for proper parity” (Col 7, Lines 2-5)I.
Sze does not teach (a)n integrated circuit, comprising: an N-bit register to receive a series of N-bit data words in parallel synchronized at a first clock frequency. Sze also does not teach each N-bit data word of the series to have a value having a first property that associates the value of the N-bit data word with a first error detection code value, nor does it teach at least one serializing stage to convert each N-bit data word into a series of M-bit words output in parallel and synchronized at a second clock frequency. Sze also does not teach an error indicator register to indicate whether at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is not the second error detection code value.
How, however teaches (a)n integrated circuit, comprising: an N-bit register to receive a series of N-bit data words in parallel synchronized at a first clock frequency, “each station comprising a pipeline register” (Col. 3, Line 14).
How also teaches at least one serializing stage to convert each N-bit data word into a series of M-bit words output in parallel and synchronized at a second clock frequency; “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53).
	Sze and How are analogous art because they are both directed to methods for error prevention in systems using transmission of serialized data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the division and serialization scheme of How, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would 
The combination of Sze and How does not teach each N-bit data word of the series to have a value having a first property that associates the value of the N-bit data word with a first error detection code value, nor does it teach an error indicator register to indicate whether at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is not the second error detection code value.
IBM, however teaches an error indicator register to indicate whether at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is not the second error detection code value, “Flip-flop 11 provides a signal to comparator 9 to allow comparison of the parity information only at desired times. Parity Error circuit 10 is reset only by starting another command” (Page 2, Paragraph 1).
	Sze, How and IBM are analogous art because they are all directed to methods for error prevention in systems using transmission of serialized data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the division and serialization scheme of How and the error reporting scheme of IBM, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to perform dynamic error checking of data during the serialization process and report detected errors externally.
each N-bit data word of the series to have a value having a first property that associates the value of the N-bit data word with a first error detection code value.
Molstad, however teaches each N-bit data word of the series to have a value having a first property that associates the value of the N-bit data word with a first error detection code value, “data, parity, CRC and sync are preferably included in each frame, and the CRC then used to determine whether the frame is good or bad” (Col 2, Lines 48-51).
	Sze, How, IBM and Molstad are analogous art because they are all directed to methods for error prevention in systems using transmission of serialized data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the division and serialization scheme of How and the error reporting scheme of IBM and the even/odd parity checking of Molstad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to perform dynamic error checking of data using even or odd parity during the serialization process and report detected errors externally.

Regarding claim 9 –
	The combination of Sze, How, IBM and Molstad teaches all the limitations of claim 8 above.
and the second error detection code value indicate parity values.  Sze – (Fig 9, Item 8 “DATA/PARITY(9)”).
	In addition, Molstad teaches wherein the first error detection code value Molstad – “data, parity, CRC and sync are preferably included in each frame, and the CRC then used to determine whether the frame is good or bad” (Col 2, Lines 48-51).

Regarding claim 10 –
	The combination of Sze, How, IBM and Molstad teaches all the limitations of claim 8 above.
	Molstad also teaches wherein the first error detection code value and the second error detection code value indicate the same parity values, “A simple system is one in which an even or odd parity bit is added to a byte of data so that if one of the bits in the byte is known to be bad it can be reconstructed from the other good bits and the parity bit” (Col 1, Lines 45-49). Examiner notes that this can apply to larger units of data as well.

Regarding claim 11 –
	The combination of Sze, How, IBM and Molstad teaches all the limitations of claim 8 above.
	How also teaches wherein N=M*2i, and i is a positive integer greater than or equal to 1, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53). Examiner notes that serializing 20 bits onto 5 bits sets a value of N=4 and i=2.

Regarding claim 12 –
	The combination of Sze, How, IBM and Molstad teaches all the limitations of claim 8 above.
	How also teaches wherein the second clock frequency is 2i multiplied by the first clock frequency, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53). Examiner notes that serializing 20 bits onto 5 bits sets a value of N=4 and i=2.

Regarding claim 13 –
	The combination of Sze, How, IBM and Molstad teaches all the limitations of claim 8 above.
	How also teaches wherein each of the at least one serializing stages serializes by a factor of 2, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock. When the user requires a 2:1 ratio, the byte-shuffling logic 412 can steer twenty bits of data from one user port toward two internal bundles” (Col 6, Lines 50-56).

Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7944236-(How et al) [herein “How”], in view of U.S. Patent 6597706-(Seery), in view of U.S. Patent 4791643-(Molstad et al) [herein “Molstad”], and further in view of Non-Patent Literature “Parity Generate and Check Circuit” (Tutt) -(IP.COM Archival version dated 10-1982)-(IBM) [herein “IBM”].
Regarding claim 18 –
	The combination of How, Seery and Molstad teaches all the limitations of claim 14 above.
	How also teaches further comprising: at least one deserializing stage to receive a series of M-bit words and synchronized at a third clock frequency and produce a series of N-bit words output in parallel and synchronized at a fourth clock frequency, “This example uses endpoint modules that have a forty-bit user output port and that deserialize data at a 4: 1 ratio, because the user output ports 505 and 507 are forty bits wide and the clock division ratio is 4: 1. At each destination station, software will steer the data from two five-bit internal bundles to two of the four output ports of the station” (Col 8, Lines 10-15).
	Additionally, How teaches the N-bit words composed of X*P-bits of data and X number of respective error detection code values each associated with respective non-overlapping sets of P-bits, “This example uses endpoint modules that have a forty-bit user output port and that deserialize data at a 4: 1 ratio, because the user output ports 505 and 507 are forty bits wide and the clock division ratio is 4: 1. At each destination station, software will steer the data from two five-bit internal bundles to two of the four output ports of the station” (Col 8, Lines 10-15).
a fourth error detecting code calculation circuit that, based on the X number of respective error detection code values, determines whether each of the M-bit data words of the series has been received correctly.
IBM, however teaches a fourth error detecting code calculation circuit that, based on the X number of respective error detection code values, determines whether each of the M-bit data words of the series has been received correctly, “Flip-flop 11 provides a signal to comparator 9 to allow comparison of the parity information only at desired times. Parity Error circuit 10 is reset only by starting another command" (Page 2, Paragraph 1).
	How, Seery, Molstad and IBM are analogous art because they are all directed to error prevention in systems using transmission of serialized multi-bit data words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parity checking scheme of Sze with the parity insertion and extraction scheme of Seery and the input data checking of Molstad and the external error reporting of IBM, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to perform dynamic error checking of data using input error correction and added parity during the serialization, and report the result of the check externally.

Regarding claim 19 –

How also teaches wherein the third frequency is substantially equal to the second frequency and the fourth frequency is substantially equal to the first frequency, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock” (Col 6, Lines 50-53) plus “This example uses endpoint modules that have a forty-bit user output port and that deserialize data at a 4: 1 ratio, because the user output ports 505 and 507 are forty bits wide and the clock division ratio is 4: 1. At each destination station, software will steer the data from two five-bit internal bundles to two of the four output ports of the station” (Col 8, Lines 10-15).

Regarding claim 20 –
The combination of How, Seery, Molstad and IBM teaches all the limitations of claim 19 above.
How also teaches wherein X=2, “By default, each twenty-bit input port will be serialized onto one five-bit bundle in the inventive network. This implies a default frequency ratio of 4: 1 between the internal clock of the inventive network and the user port clock. When the user requires a 2:1 ratio, the byte-shuffling logic 412 can steer twenty bits of data from one user port toward two internal bundles” (Col 6, Lines 50-56). Examiner notes that this would map the 20-bit input onto 10-bit data units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.